Affirmed and Memorandum Opinion filed October 20, 2011.




                                             In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-10-00290-CR
                                     ____________

                        MICHAEL LYNN BRYANT, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 240th District Court
                              Fort Bend County, Texas
                            Trial Court Cause No. 45870A


                             MEMORANDUM OPINION

       Appellant entered a plea of guilty to burglary of a building, and pleas of true to three
prior offenses. On February 23, 2010, the trial court sentenced appellant to confinement
for 16 years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a timely notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. Crim. App. 1991). As of this date, more than forty-five days have
passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM

Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2